RESOLUCIÓN
A la Segunda Moción de Reconsideración, presentada por la Leda. Jane Hoffman Mouriño, no ha lugar.
Se hace constar que la suspensión del ejercicio de la abogacía por el período de tres meses de la licenciada Hoffman Mouriño comienza a contar a partir de la notificación de esta resolución, en vista de que ya advino final y firme. Se ordena la notificación personal de esta resolución a la licenciada Hoffman Mouriño.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo